MANDATE

                  The Fourteenth Court of Appeals
                                NO. 14-15-00513-CV

Benedict Emesowum, Appellant                 Appealed from the County Civil Court
                                             at Law No. 4 of Harris County. (Tr. Ct.
v.                                           No. 1061501). Opinion delivered Per
                                             Curiam.
Christmas Eve Morgan, Appellee


TO THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

       Before our Court of Appeals on July 23, 2015, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these
words:

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on June 9, 2015. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Benedict Emesowum.
      We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, November 6, 2015.